January 27, 2021

                                                           Supreme Court

                                                           No. 2018-64-C.A.
                                                           (P2/15-553A)


                       State                 :

                        v.                   :

               Andrew Smith.                 :




                   NOTICE: This opinion is subject to formal revision
                   before publication in the Rhode Island Reporter. Readers
                   are requested to notify the Opinion Analyst, Supreme
                   Court of Rhode Island, 250 Benefit Street, Providence,
                   Rhode Island 02903, at Telephone (401) 222-3258 or
                   Email:      opinionanalyst@courts.ri.gov,     of     any
                   typographical or other formal errors in order that
                   corrections may be made before the opinion is published.
                                                      Supreme Court

                                                      No. 2018-64-C.A.
                                                      (P2/15-553A)
                                                      (Dissent begins on Page 12)


                 State                  :

                  v.                    :

            Andrew Smith.               :


           Present: Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.

                                  OPINION

      Justice Flaherty, for the Court. The defendant, Andrew Smith, appeals

from a judgment of conviction following a jury trial for possession of child

pornography in violation of G.L. 1956 § 11-9-1.3(a)(4). For that offense, the

defendant was sentenced to a term of imprisonment of five years, with three years

to serve and two years suspended, with probation. For the reasons set forth herein,

we vacate the judgment of the Superior Court.

                                            I

                                Facts and Travel

      This case was spawned by an unrelated investigation in Arizona that was

conducted by the Federal Bureau of Investigation (FBI) involving the distribution of



                                        -1-
child pornography. That investigation yielded an incriminating evidentiary trail

against a number of individuals, one of whom was defendant.

      The saga begins in August 2013, when the FBI executed a search warrant at

the home of William Moser, who resided in Peoria, Arizona. The search uncovered

a significant cache of child pornography, as well as evidence related to the electronic

dissemination of child pornography to various email addresses. One of those email

addresses that had been in receipt of child pornography was generated by Craigslist

to an unknown user.1 As part of a far-reaching effort to track and prosecute the

recipients of the child pornography that had been disseminated by Mr. Moser, the

FBI, after serving administrative warrants on Craigslist, Google, and Cox

Communications, determined that the unknown Craigslist user was associated with

a “true e-mail address,” coletrickle234@gmail.com, which was authenticated from

an IP address registered to defendant’s wife, Terry Smith.2 Thus, the evidence led

the FBI from its original investigation in Arizona to defendant’s front door in

Cranston.




1
  Craigslist is an internet classifieds service. J.S. v. Village Voice Media Holdings,
L.L.C., 359 P.3d 714, 731-32 (Wash. 2015).
2
  Agent Daniels, a special agent for the FBI and witness for the state, explained that
whenever a Craigslist user creates a posting and begins communicating through the
Craigslist e-mail server, the server remains anonymous so as to protect the identity
of the user by shielding the actual, “true email address.”
                                         -2-
      The defendant was tried in 2017 on one count of possession of child

pornography, at which time he chose to proceed pro se. During the trial, there can

be no doubt that defendant tested the considerable patience of the trial justice. The

defendant was admonished several times by the trial justice for his inappropriate

behavior during trial, characterized by frequent outbursts, speaking out of turn, and

accusing the witnesses, the state, and the trial justice of conspiring against him. 3

      Before this Court, defendant offers three arguments, each of which he

maintains should cause his conviction to be vacated. First, he argues that the trial

justice wrongly precluded him from making an opening statement to the jury.

Second, he contends that the trial justice erred when he instructed the jury that the

parties had stipulated that the images in question met the definition of child

pornography when there was no such agreement on the record. The defendant also

argues that this error is of sufficient gravity to the fundamental fairness of the trial

that we should overlook the lack of a timely objection to the instruction. And third,

defendant maintains that the trial justice should have suppressed the fruits of a search

of defendant’s computer because the judicial officer who signed the search warrant

was not authorized to sign a warrant.




3
  We pause here to express our admiration for the way the trial justice conducted this
trial. The trial justice exhibited a great deal of patience and courtesy towards a self-
represented litigant who was disruptive and difficult to handle.
                                          -3-
                                           II

                              The Opening Statement

      The defendant argues that the trial justice erred by precluding him from

delivering an opening statement. On the day prior to the start of trial, after voir dire,

the trial justice spoke with the state and defendant and explained how the trial would

proceed. The following discussion ensued:

             “THE COURT: Are you going to testify in this case?

             “[DEFENDANT]: I don’t think so. * * *

             “THE COURT: * * * You don’t have any witnesses you’re
             going to call, right?

             “[DEFENDANT]: No, just the witnesses [the state has]
             already brought.

             “THE COURT: What I’m going to do is, I’m going to let
             the State open, but if you don’t have any evidence, I’m
             going to instruct—and, by the way, you will get a copy of
             the instructions along with [the state].”4

The following day, immediately after the state delivered its opening statement,

defendant, too, sought to offer an opening statement. The defendant and the trial

justice then engaged in the following colloquy:



4
  After a review of the entirety of the record, it appears that this initial discussion
served as the eventual basis upon which the trial justice relied to bar defendant from
delivering an opening statement. However, in that colloquy, the trial justice quickly
pivoted to the topic of jury instructions, and there was no further dialogue regarding
opening statements.
                                          -4-
             “[DEFENDANT]: I would like to make an opening
             statement also, your Honor.

             “THE COURT: We talked about this yesterday afternoon.

             “[DEFENDANT]: I have a right to make an opening
             statement according to the Rules of Court Procedure.

             “THE COURT: Sit down. Sit down right now. We were
             on the record yesterday afternoon. Based on what you told
             me, I’ll let you wait until it is your time to make a case.”

      Later that day, during a break in the trial after the state’s first witness had

begun to testify, defendant again made it known to the trial justice that he wished to

give an opening statement, and he complained that the trial justice had improperly

denied him that opportunity. Explaining his earlier decision, the trial justice said,

“Now, if you made it known to me yesterday that you were going to testify—and

you certainly didn’t have to—but I would have allowed you an opening statement.”

At that time, defendant then sought further clarification during the following

exchange with the trial justice:

             “[DEFENDANT]: Just so I understand this: If I agree to
             testify, then I am allowed to make an opening statement?

             “THE COURT: Correct.

             “[DEFENDANT]: If I don’t testify, I can’t make an
             opening statement?

             “THE COURT: That’s correct.”




                                         -5-
                                          A

                                Standard of Review

      “The decision by a trial justice whether or not to allow a criminal defendant

to deliver an opening statement is a question of law subject to de novo review by this

Court.” State v. Martinez, 139 A.3d 550, 554 (R.I. 2016).

                                          B

                                      Analysis

      Rule 26.2 of the Superior Court Rules of Criminal Procedure permits a

defendant to make an opening statement either before the state introduces its

evidence or before a defendant presents his own case. However, opening statements

are not carte blanche invitations to talk. “The purpose of an opening statement is to

concisely inform the jury of the issues raised in the case and of the evidence to be

introduced by the parties.” Martinez, 139 A.3d at 554. “An opening statement does

not provide a defendant with an opportunity to argue the merits of the evidence or

to impeach the state’s witnesses.” Id. “Instead, the scope of an opening statement is

restricted to a summation of the evidence that the parties intend to introduce through

witness testimony.” Id. “This restriction is not limited to a party’s case-in-chief and

may embrace the state’s case as well.” Id. “The evidence, or lack thereof, referred

to in an opening statement ‘may include affirmative evidence that the defendant

reasonably expects to solicit on cross-examination of a witness, provided that


                                         -6-
counsel brings that evidence to the trial court’s attention.’” Id. (quoting State v.

DePina, 810 A.2d 768, 774 (R.I. 2002)).

      Thus, a defendant’s right to deliver an opening statement is not unqualified.

We have said that “[a]n opening statement may be precluded when a defendant who

has not stated with certainty that he will present witnesses in his own defense also

fails to ‘specify what affirmative evidence he reasonably expect[s] to solicit on

cross-examination of the state’s witnesses.’” Martinez, 139 A.3d at 554 (brackets

and deletion omitted) (quoting State v. Bryant, 888 A.2d 965, 970 (R.I. 2006)).

Affirmative evidence is evidence that “support[s] the existence of certain facts.” Id.

(quoting Black’s Law Dictionary 70 (10th ed. 2014)). It follows that negative

assertions may constitute affirmative evidence under certain circumstances. Id.

      This Court held in Martinez that a trial justice is cloaked with a duty to inquire

further when a defendant who wishes to make an opening statement has informed

the court of the nature of his defense but has not stated with certainty what

affirmative evidence he expects to solicit. Martinez, 139 A.3d at 555. Such an

inquiry operates to prevent a court from summarily disallowing a defendant to impart

an opening statement without the full knowledge of that defendant’s defense. See id.

In Martinez, we held that the trial justice erred when he did not inquire further before

denying the defendant the opportunity to deliver an opening statement after the

defendant informed the trial justice, “I expect that there’s going to be things that


                                          -7-
* * * I’m going to bring out on cross[-examination that] the [s]tate is not going to be

able to establish[.]” Id.

       Our examination of the record in this case leads us to conclude that defendant

was not given a fair opportunity to describe with specificity what evidence he

planned to elicit from the state’s witnesses. On the day prior to trial, he was asked

whether he intended to testify and whether he intended to call any witnesses. The

defendant was never asked whether he wished to present an opening statement. The

following day, when defendant did indicate his desire to make an opening statement,

the trial justice told him that they had “talked about this yesterday afternoon” and

“[b]ased on what you told me, I’ll let you wait until it is your time to make a case.”

This, in our opinion, was error.

       Under these circumstances, we conclude that defendant was not given a fair

“opportunity to articulate the nature of the affirmative evidence he intended to elicit

on cross-examination.” Martinez, 139 A.3d at 556. In our opinion, the trial justice’s

query—“You don’t have any witnesses you’re going to call, right?”—was not a

sufficient inquiry and the trial justice should have inquired further when the

defendant responded, “No, just the witnesses [the state’s] already brought.” Further

inquiry would have allowed defendant to provide a more detailed explanation of

what evidence, if any, he anticipated eliciting from the state’s witnesses on cross-

examination and would have armed the trial justice with the information that was


                                         -8-
necessary to determine whether affirmative evidence could, in fact, have been

elicited. As this Court’s precedent makes plain, it is that information that establishes

the proper basis for determining whether a defendant may offer an opening

statement.

      After the trial justice made his initial determination that defendant would not

be allowed to give an opening statement, he later informed defendant that only by

testifying would he be allowed to deliver an opening statement. Although it is true

that that final colloquy occurred after the state’s first witness had begun to testify, it

was nonetheless consistent with the two earlier discussions between the trial justice

and defendant. This, in our opinion, was error.

      The state argues that our holding in Martinez, in which we distinguished the

facts of that case from those in Bryant, cited supra, stands for the proposition that a

defendant must “attempt” to make an offer of proof before a trial justice’s duty to

inquire is triggered. However, that argument overlooks the key holding of Martinez.

In Bryant, this Court affirmed a trial justice’s decision to preclude a defendant from

delivering an opening statement where, when given the opportunity to explain what

evidence the defendant anticipated on eliciting during cross-examination of the

state’s witnesses, the defendant’s counsel merely indicated that the opening

statement would “outline for the jury the facts that I think will be elicited * * * on

cross examination” without any suggestion as to the nature of those facts. Bryant,


                                           -9-
888 A.2d at 971. Although it is true that, in Martinez, we observed that a defendant

must attempt to make an offer “as to precisely what evidence he intend[s] to elicit[,]”

what was central to our holding was that a defendant who indicates an intent to elicit

evidence on cross-examination must be given an opportunity to provide a more

detailed explanation of such evidence before he is precluded from making an

opening statement. See Martinez, 139 A.3d at 555. Only then can a trial justice

properly assess whether the proffered testimony is in fact affirmative evidence. Id.

That did not occur here.

      The state further argues that any evidence that defendant sought to elicit on

cross-examination would have been insufficient to entitle him to deliver an opening

statement because the evidence would have constituted “negative proof.” Although

we have noted that “[g]enerally, ‘evidence suggesting that an alleged fact does not

exist’ is not affirmative,” this Court has not yet had the occasion to determine

whether certain “negative assertions” offered by a defendant may be considered

“affirmative evidence[.]” Martinez, 139 A.3d at 554 (brackets omitted). Here,

defendant was adamant that the photographic exhibits introduced at trial by the state

did not constitute child pornography, which is what he wished to establish through

cross-examination of the state’s witnesses.5 We conclude that evidence tending to


5
  The defendant attempted to establish that the photographic exhibits were not
sufficiently graphic to constitute child pornography in the following exchange on
cross-examination with Agent Daniels:
                                         - 10 -
establish the nonexistence of an element of a charge against a criminal defendant

constitutes affirmative evidence.    It follows, then, that evidence which would

demonstrate that the photographs alleged by the state to be child pornography were

not, in fact, child pornography qualifies as affirmative evidence to rebut a criminal

charge for possession of child pornography.

      Because it is our opinion that the trial justice erred when he did not inquire of

defendant before he denied him an opportunity to address the jury with an opening

statement, we vacate the judgment of conviction.

                                         III

                                    Other Issues

      In view of the fact that we vacate the conviction on the issue of the opening

statement, we need not, and shall not, reach the other issues raised by the defendant

on appeal.



             “[DEFENDANT]: Is she touching her genitalia?

             “[AGENT DANIELS]: No.

             “[DEFENDANT]: Is there anything touching                 her
             genitalia? Is there anybody else in the picture?

             “[AGENT DANIELS]: No.

             “[DEFENDANT]: Is she performing a sexual act?

             “[AGENT DANIELS]: No, she is not.”
                                        - 11 -
                                          IV

                                     Conclusion

      For the reasons stated in this opinion, we vacate the judgment of the Superior

Court. The record shall be returned to the Superior Court.



      Justice Flaherty participated in the decision and authored this opinion prior to

his retirement.



      Justice Goldberg, dissenting. I respectfully dissent from the decision of the

majority because I do not agree that the defendant was entitled to make an opening

statement in the context of this case. Unquestionably, the trial justice’s decision was

not an abuse of discretion and the judgment should be affirmed.

      On February 25, 2015, defendant was charged with one count of possession

of child pornography, in violation of G.L. 1956 §§ 11-9-1.3(a)(4) and 11-9-1.3(b).

The defendant appeared pro se. Before the trial commenced, and after difficult

pretrial proceedings, the trial justice asked defendant, “Are you going to testify in

this case?” The defendant responded that he did not “think so[,]” and asked the trial

justice if he could exercise his Fifth Amendment right “at any time[.]” The trial

justice demonstrated a remarkable degree of patience and responded that he wanted

“to clear up * * * [a] couple of things[,]” and inquired if defendant intended to call


                                         - 12 -
any witnesses. The defendant answered that he did not intend to call any witnesses,

“just the witnesses [the state] already brought.” As a result of defendant’s

representation, the trial justice explained that he would permit the state to make an

opening statement and then call its witnesses, and defendant would be able to

question those witnesses on cross-examination. The trial justice also informed

defendant that he could wait until after the state rested its case to decide whether he

wanted to testify.

      The next morning, the jury was sworn and trial commenced. The state gave

an opening statement, at the conclusion of which the trial justice invited the state to

call its first witness. However, the trial justice was interrupted by defendant, who

stated that he “would like to make an opening statement also[.]” The defendant’s

habit of interrupting the trial justice was incessant, and the previous day the trial

justice had instructed defendant to stop interrupting him, and that the next

interruption could result in a contempt finding. Despite this distressing conduct with

the jury present, the trial justice patiently reminded defendant that they had discussed

whether he could make an opening statement the previous day. The defendant

insisted that he had “a right to make an opening statement[.]”

      As the majority acknowledges, this defendant was disruptive and, at times,

uncontrollable in his outbursts. He was obstreperous and intractable before the jury.

However, the trial justice made every effort to afford this pro se litigant the same


                                         - 13 -
respect a member of the bar would enjoy. Remarkably, the trial justice extended the

courtesy of allowing defendant to approach the sidebar throughout the proceedings

and provided defendant with a pretrial order that detailed the court’s protocols and

expectations, and which specifically instructed the parties that anyone asserting an

objection who wished to provide the court with additional information should ask,

“May I be heard?” To no avail. Despite the trial justice’s dauntless efforts,

defendant persisted with numerous interruptions, inappropriate comments, and

tangential diatribes.

       Notably, defendant claimed that he had been threatened by judges; he

requested that the trial justice show the relevant photographs to every person in the

courtroom so that they could vote on whether the photographs were phony because

“[t]his is a democracy”; and he demanded that the trial justice issue a written

decision on defendant’s motion for a stay of the trial so that he could “put an

injunction against this court system.” Quite understandably, the trial justice was

wary as to what defendant would do or say in front of the jury. Rightfully so.

Accordingly, faced with defendant’s threatening and volatile behavior—and with

knowledge of defendant’s previous outbursts—the trial justice instructed defendant

to “[s]it down right now.” It is my opinion that, based on defendant’s representation

that he did not intend to call witnesses or testify in this case, the trial justice did not

err. The defendant did not ask to go to the sidebar, the state called its first witness,


                                           - 14 -
and that ship sailed. The state’s case commenced. The subsequent colloquies—

relied upon by defendant and the majority—are irrelevant. This is the way of a

criminal trial. I see no error. The majority, on the other hand, has fashioned an

additional requirement on our trial bench under a simple rule of criminal procedure.

      The state called four witnesses, and defendant cross-examined each witness.

The defendant asked an agent from the Federal Bureau of Investigation, “How come

the FBI didn’t investigate Hillary Clinton’s unsecured e-mails in light of the 2012

Benghazi attack”; asked the witnesses whether they masturbated to adult

pornography; asked a federal agent whether he had ever cheated on his wife; and

told a federal agent during cross-examination, “The whole time you were talking to

me [during a knock and talk] you had your finger in your mouth like you were a

homosexual little boy.” He also referred to a detective from the Rhode Island State

Police as “an American terrorist[,]” and he assailed his own estranged wife with

irrelevant and discourteous questions.     Despite defendant’s total disregard for

decorum, the trial justice did not admonish him before the jury and consistently and

repeatedly brought defendant to the sidebar in an attempt to control his behavior.

This trial was a white-knuckle sail for this trial justice. The defendant chose not to

testify, did not present any witnesses, and made a closing argument. A unanimous

jury found defendant guilty of possession of child pornography.




                                        - 15 -
      We review this issue on a de novo basis to determine whether the trial justice

abused his discretion under these circumstances. See State v. Martinez, 139 A.3d

550, 554 (R.I. 2016). In accordance with Rule 26.2 of the Superior Court Rules of

Criminal Procedure, criminal defendants are not guaranteed an opening statement

before the state’s case. Rather, “[i]f a defendant is permitted to make an opening

statement, the defendant may do so just prior to the introduction of evidence by the

State, or just prior to presenting the defendant’s case.” Super. R. Crim. P. 26.2

(emphasis added). Thus, there is no absolute right to make an opening statement,

and the accused has the burden to persuade the court that he or she qualifies to do so

by pointing to specific affirmative evidence.1 Indeed, this Court has recognized that

“[a]n opening statement may be precluded when a defendant who has not stated with

certainty that he will present witnesses in his own defense also fails to ‘specify what

affirmative evidence he reasonably expects to solicit on cross-examination of the

state’s witnesses.’” Martinez, 139 A.3d at 554 (emphasis added) (brackets and

deletion omitted) (quoting State v. Bryant, 888 A.2d 965, 970 (R.I. 2006)). This

limitation on a defendant’s ability to make an opening statement preserves its narrow



1
  This is reinforced by the 2017 amendment to Rule 26.2, which was in effect at the
time of defendant’s trial. The 2017 amendment substituted “is permitted to make an
opening statement” in place of “chooses to make an opening statement,” seemingly
reinforcing this Court’s pronouncements which have held that a defendant does not
have an absolute right to make an opening statement and that a trial justice is vested
with the discretion to allow or disallow an opening statement.
                                         - 16 -
function, which “is to apprise the jury with reasonable succinctness what the issues

are in the case that is about to be heard and what evidence the prosecution and the

defense expect to produce at trial in support of their respective positions.” State v.

Byrnes, 433 A.2d 658, 664 (R.I. 1981); see also Martinez, 139 A.3d at 554 (“[T]he

scope of an opening statement is restricted to a summation of the evidence that the

parties intend to introduce through witness testimony.”). The majority’s reliance on

Martinez to suggest that Rule 26.2 has been expanded in any way is simply incorrect.

      This Court’s previous holdings with respect to a criminal defendant’s right to

make an opening statement make this clear. Whether the defendant is entitled to

make an opening statement is contingent upon a defendant first articulating to the

trial justice, with specificity, what affirmative evidence he or she plans to present. In

Bryant, this Court held that, consistent with settled precedent, a defendant had no

right to make an opening statement when he failed to indicate to the trial justice the

exact affirmative evidence he would present and instead relied on his counsel’s

general statements that she would “outline for the jury the facts that [she thought

would] be elicited * * * on cross-examination[.]” Bryant, 888 A.2d at 971. This

Court recognized that defense counsel failed to “specify exactly what affirmative

evidence she reasonably expected to elicit on cross-examination[,]” and thus was

precluded from making an opening statement. Id. By way of contrast, the error in




                                          - 17 -
Martinez arose when the trial justice denied the defendant an opening statement

without an opportunity to articulate with specificity what he intended to present.

      In Martinez, this Court addressed the responsibilities of a trial justice when

confronted with a criminal defendant who seeks leave to make an opening statement.

Martinez, 139 A.3d at 555. Contrary to the majority’s interpretation, Martinez does

not place a burden on a trial justice to invariably probe what information the accused

intends to solicit in cross-examination. That is counsel’s responsibility. Rather, the

central holding of Martinez establishes that a trial justice’s obligation to inquire

further about evidence a defendant expects to elicit is triggered only if the defendant

makes some offer of proof regarding the information he or she intends to elicit

through cross-examination. Id. This is settled law.

      Defense counsel in Martinez explicitly informed the trial justice that he

intended “to point out what the state is not going to present[,]” and expected to bring

out things on cross-examination that the prosecution would not be able to establish.

Martinez, 139 A.3d at 553 (brackets omitted). We concluded that the trial justice

abused his discretion when he summarily denied the defendant the opportunity to

make an opening statement because the trial justice failed to afford the defendant an

opportunity to set forth with specificity what evidence he planned to elicit. Id. at

555. Our holding in Martinez was inextricably tied to the defendant’s attempt to

make an offer that was foreclosed. Id. at 556 (“Unlike the attorney in Bryant, defense


                                         - 18 -
counsel in this case attempted to make an offer[.]”). While Martinez may have

alleviated the requirement that the offer of proof must be specific from the outset, it

in no way relieved a defendant of the fundamental requirement that there be an offer

of proof. Id. at 555-56.

      Here, before the jury, defendant requested to make an opening statement

directly after the state’s opening statement. However, defendant never offered an

explanation, specific or otherwise, regarding what evidence, if any, he intended to

elicit through cross-examination. Rather, he simply stated that he “would like to

make an opening statement” and, later, he in fact cited Rule 26.2 and declared that

he had “a right to make an opening statement[.]” These broad statements did not

contain any indication of the evidence defendant intended to produce through cross-

examination or testimony. The defendant’s assertions about his right to make an

opening statement do not constitute an offer of proof that would trigger the trial

justice’s obligation to further inquire regarding what evidence defendant intended to

present.

      The majority also faults the trial justice for not probing further, in part,

because defendant was pro se. Irrespective of his pro se status, defendant was

“expected to familiarize himself * * * with the law as well as the rules of procedure.”

Tyre v. Swain, 946 A.2d 1189, 1202 (R.I. 2008) (quoting Sentas v. Sentas, 911 A.2d




                                         - 19 -
266, 271 (R.I. 2006)). As such, it was incumbent upon defendant to request a sidebar

conference and set forth the affirmative evidence he planned to present.

      Finally, I pause to note that this Court has recognized that “[m]uch is expected

of our trial justices[,]” but they will not be faulted “for a failure of clairvoyance.”

State v. Bido, 941 A.2d 822, 829 (R.I. 2008). Nor is the trial bench required to hold

the hand of an obstreperous pro se litigant whose interest is showmanship in our

courtrooms and not a search for the truth. The trial justice could not, nor was he

under any obligation to, divine what evidence defendant intended to elicit through

cross-examination. I am firmly convinced that the trial justice did not err in the

circumstances of this case.

      For the reasons set forth in this opinion, I respectfully dissent in this case. I

would affirm the trial justice’s decision in not allowing the defendant to make an

opening statement, and would affirm the judgment of conviction.2




2
  As the majority did not reach the other issues presented on appeal and I am
convinced that they were not preserved for appellate review, I too, shall not address
them.
                                         - 20 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                               Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        State v. Andrew Smith.

                                     No. 2018-64-C.A.
Case Number
                                     (P2/15-553A)

Date Opinion Filed                   January 27, 2021


Justices                             Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.


Written By                           Associate Justice Francis X. Flaherty


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice William E. Carnes, Jr.

                                     For State:

                                     Owen Murphy
                                     Department of Attorney General
                                     For Defendant:
Attorney(s) on Appeal
                                     Kara J. Maguire
                                     Office of the Public Defender

                                     Camille A. McKenna
                                     Office of the Public Defender




SU-CMS-02A (revised June 2020)